Citation Nr: 1628902	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2010 Rating Decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

The November 2010 Rating Decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran filed a Notice of Disagreement in December 2010.  38 C.F.R. § 20.201 (2016).  The RO issued the Veteran a Statement of the Case (SOC) in May 2011.  The Veteran filed a timely Substantive Appeal, VA Form 9, in May 2011.  The RO issued a Supplemental SOC in August 2011.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board remanded the Veteran's claims in March 2014; and the RO granted the claim of entitlement to service connection for tinnitus in August 2014.  Since the information of record indicates that the Veteran has not yet filed a NOD contesting either the effective date or the level of compensation assigned following the grants of service connection, these issues are not a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).  The issue of entitlement to service connection for bilateral hearing loss has been returned to the Board for adjudication.


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by a letter dated in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.    The instructions pertinent to deciding the claim included obtaining outstanding private treatment records.  In April 2014, the RO sent the Veteran a letter requesting that the Veteran identify any outstanding private treatment or VA treatment records.    Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes that the Veteran did not respond to this request; however, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190   (1991).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, and provided the Veteran with a VA examination.  The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's bilateral hearing loss.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

B.  Factual Background

The Veteran contends that his bilateral hearing loss is related to military noise exposure. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Turning to the evidence of record, the Board notes that the Veteran's service treatment records are silent as to any complaints of or treatment for hearing loss.  In December 1968, upon entrance, no abnormalities were noted related to the Veteran's ears and the audiogram showed no hearing loss.  The pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
10
LEFT
0
0
5
0
0

He also denied a history of ear problems, running ears, and hearing loss.  

In June 1971, upon separation, no abnormalities were noted related to the Veteran's ears and the audiogram showed no hearing loss.  The pure tone thresholds were as follows: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

On separation, the Veteran denied any problems with his ears, running ears, and hearing loss. 

In October 2010, the Veteran was provided a VA examination.  The examination report shows that the Veteran has a current bilateral hearing loss disability for VA purposes.  The examiner noted, however, that the Veteran's pure tone threshold values and the Maryland CNC Word List speech recognition score should not be used for rating because the Veteran was able to answer all questions presented through the microphone at 40 dB, but all of the Veteran's pure tone thresholds and speech recognition scores were above 40 dB.  The examiner also noted that the Veteran was able to communicate without repetition, without visual cues, and without the examiner having to raise her voice.  The pure tone threshold values were:







HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
55
60
60
LEFT
50
50
45
65
65
  
The average pure tone threshold value in the right ear was 60 dB and the average in the left ear was 56.25 dB.  Regardless of the examiner's finding that the Veteran's testing could not be relied upon, the examiner diagnosed moderately-severe bilateral hearing loss.  The examiner noted that the Veteran's hearing loss impacted his daily activities insofar as he had hearing difficulty; he also reported that he needed people to repeat themselves frequently and that he found it difficult to hear when there are other people talking or when background noise is present.  The examiner went on to discuss the etiology of the Veteran's hearing loss.  The examiner noted that the claims file was reviewed, including the enlistment and separation examinations.  The examiner noted that the Veteran enlisted into and separated from the military with normal hearing in each ear without a significant shift in hearing between the two tests.  The examiner stated that it is not likely that the Veteran's hearing loss was a result of military noise exposure.  The examiner provided the rationale based on her clinical experience and her expertise as a licensed audiologist.  She went on to note that exposure to noise can cause a                           threshold shift, which disappears 16 to 48 hours after exposure to loud noise.  The examiner also noted that impulse sounds may also damage the structure of the inner ear, resulting in an immediate hearing loss.  Finally, she noted that continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  She cited to medical literature that noted that a threshold change can vary from test to test as much as 10 dB and that therefore, in order for a threshold shift to be considered a significant change, it must be more than 10 dB.  

During the hearing, the Veteran reported that his exposure to noise included the firing range, which lasted for approximately three weeks during basic training and during training exercises that occurred three or four times in one year and resulted in noise exposure for three or four hours each time. He also reported that he had experienced noise exposure from a deuce and a half truck that he traveled on to and from training.  He stated that they rode on the truck for four hours a day for approximately six weeks. 

The Board notes that the Veteran's military occupational specialty (MOS) was an "Evac Sp."  It is not clear that the Veteran's MOS would be consistent with noise exposure.  However, given the Veteran's testimony as it relates to his in-service noise exposure, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).

Therefore, the current diagnosis of hearing loss disability and the in-service event elements of service connection are met.  Thus, the claim turns on whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his in-service noise exposure.

C.  Analysis

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss.

In this regard, the Board finds the October 2010 VA examination and opinion to be highly persuasive to the issue at hand.  The October 2010 examination and opinion was provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  The VA examiner's opinion rested on more than the indication that the Veteran's hearing was normal during service and after separation; in addition, she provided an adequate rationale in determining that the Veteran's bilateral hearing loss was not likely caused by noise exposure he had in service.  The October 2010 VA examiner also explained the mechanical causes of hearing loss and why evidence does not credibly support a theory of delayed-onset hearing loss resulting from acoustic trauma.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale.  

The Board recognizes that the examiner did not specifically use the standard "at least as likely as not" in providing her opinion.  However, given the detailed and sound rationale as well as the cited medical literature in support of her opinion, the Board finds that the opinion is unambiguous and sufficient in finding that the Veteran's bilateral hearing loss is not related to service.  In Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held: "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id. at 2 (citing Dyment v. West, 13 Vet.App. 141, 146-47 (1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.  The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

Consequently, the lack of specific identification of the standard "at least as likely as not" does not render the October 2010 examiner's opinion inadequate.  The October 2010 opinion is unambiguous in its finding that the Veteran's bilateral hearing loss was not related to service.  As noted, the examiner relied on medical literature as well as a review of the claims file, examination of the Veteran, and her own expertise in reaching her decision.  The Board also recognizes that the October 2010 examiner did not specifically discuss the Veteran's lay statements regarding onset and continuity of symptoms related to his hearing loss symptoms because they were provided at the April 2012 Board hearing.  However, as will be discussed below, because the Veteran's statements are not found to be credible, the examination report is not inadequate insofar as it does not specifically address these statements.

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss is properly afforded such consideration, as is an enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board acknowledges the Veteran's assertions that his bilateral hearing loss began in-service.  The Board notes that the Veteran is competent to report the onset of symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

Thus, while the Veteran is competent to report symptoms of hearing loss, the Board finds that his statements regarding the onset and continuity are not of sufficient reliability, and thus are not credible.  The Board finds that the Veteran's current assertions are at variance with the more contemporaneous evidence of record.  Again, the Veteran's service treatment records contain no complaint, treatment, or diagnosis of bilateral hearing loss.  He denied problems related to his ears and hearing at separation, and his separation examination found that the Veteran's ears were normal.  These assertion of the Veteran's at time of his separation from service are express denials of any hearing problems at the time of his separation and refute any subsequent contentions from the Veteran that he experienced an in-service onset and continuous hearing symptomatology from his exposure to loud noise in service.  As such, the Veteran's subsequent statements as to onset and continuity do not reflect an accurate recollection of a history that occurred decades earlier, when compared against the medical and lay evidence contained in the service treatment records, and thus are unreliable and entitled to no probative value.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Furthermore, the record evidence before the Board indicates that the Veteran did not seek treatment for bilateral hearing loss until several decades after service.  In this regard, the Board notes that the Veteran has reported he sought treatment for hearing loss after service before he filed a claim for service connection.  However, as noted above, the Board remanded previously to specifically obtain and associate with the file any and all private or VA treatment records that were discussed during his Board hearing.  The RO sent the Veteran a notification letter requesting the records in August 2014 and the Veteran did not respond or provide any additional information about the previous treatment.   Here, the evidence shows the Veteran did not complain of bilateral hearing loss during or seek service connection for bilateral hearing loss until many years after service.  Consequently, the Board finds that there is no credible evidence of continuity of symptomatology.  Therefore, service connection cannot be awarded on this theory of entitlement.

Additionally, the Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the October 2010 VA opinion.  The Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss symptoms during service, to include the hearing examination that was administered on separation.  The Veteran denied having any hearing loss or ear trouble in his report of medical history at separation as well.  Finally, there is no evidence that he sought treatment for hearing loss during service.  The Veteran's statements regarding his lack of hearing loss symptoms during service are highly probative as they were made contemporaneous with his service and therefore are inherently more reliable in regard to the state of the Veteran's condition.  

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


